I agree that plaintiff was totally disabled as of June 5, 1942, the date of the trial, and that he is entitled to recover compensation from the time of the accident until the disability's termination which took place some time between said June 5, 1942, and June, 1944, when he was inducted into military service. I can not agree, however, to the fixing at fifty-two weeks of the duration of his disability, because there is not sufficient evidence in the record to justify such fixing. The fifty-two weeks' period is predicated on nothing more than an opinion expressed by Dr. Sheppard that the disability would endure for about one year. Actually the period might have been less or it might have been more. My view is that the case should be remanded to the district court in order that the disability's actual termination date can be definitely established by means of additional and proper proof. *Page 719